Exhibit A AUDIT COMMITTEE CHARTER STATEMENT OF POLICY A soundly conceived, effective Audit Committee is essential to the management, operation, and financial reporting process of Potomac Bancshares, Inc. The Audit Committee shall provide assistance to the corporate directors in fulfilling their responsibilities to the shareholders, potential shareholders, and investment community relating to corporate accounting, reporting practices of the corporation, and the quality and integrity of the financial reports of the corporation. In so doing, it is the responsibility of the Audit Committee to maintain free and open means of communication between the directors, the independent auditors, the internal auditors, and the financial management of the corporation. ORGANIZATION Members There shall be a committee of the Board of Directors known as the Audit Committee. This committee shall be composed of at least three (3) directors who are independent of the management of the corporation and are free of any relationship that, in the opinion of the Board of Directors, would interfere with their exercise of independent judgment as a committee member. Independent shall be defined using the NASDAQ’s standards as stated below: A director will not be considered independent, if among other things, he or she has: been employed by the corporation or its affiliates in the current or past three years; accepted any compensation from the corporation or its affiliates except for board or committee service or retirement plan benefits. an immediate family member who is or has been in the past three years, employed by the corporation or its affiliates as an executive officer; been a partner, controlling shareholder or an executive officer of any for profit business to which the corporation made, or from which it received, payments; or been employed as an executive of another entity where any of the bank’s executives serve on that entity’s compensation committee. If a NASDAQ standard is questioned, the Audit Committee shall have the authority to obtain a legal opinion as to the independence standard questioned.
